Citation Nr: 0202057	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  00-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel

INTRODUCTION

The appellant had a period of active duty for training with 
the United States Naval Reserve from May 31, 1959 to June 8, 
1959.

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2000 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has 
been obtained.

2.  The appellant's spine disability preexisted his period of 
active duty for training.

3.  The appellant's preexisting spine disorder was not 
permanently worsened during his period of active duty for 
training.


CONCLUSION OF LAW

A spine disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 101(24), 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).

VA has a duty under the VCAA to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
informed in a May 2000 rating decision and in a May 2001 
letter (outlining the VCAA) of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  See 38 U.S.C.A. § 5103.  Moreover, in 
the June 2000 Statement of the Case and the July 2001 
Supplemental Statement of the Case, the RO notified the 
appellant of all regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the rating decision, letter, Statement of 
the Case, and Supplemental Statement of the Case provided to 
the appellant satisfy the requirements of 38 U.S.C.A. § 5103 
of the new statute in that they clearly notify the appellant 
of the evidence necessary to substantiate his service 
connection claim.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  VA complied with the VCAA's duty to assist 
by aiding the appellant in obtaining outstanding medical 
evidence. The appellant was afforded a VA spinal examination 
in May 2001, during which the examiner offered an opinion of 
etiology concerning the appellant's spinal disorder.  In 
addition, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the appellant's claims file.  In this regard, the Board notes 
that in response to an inquiry by the RO, the veteran 
indicated in January 2001 that records from a chiropractor 
who had treated him from 1959 to 1965 for back pain were 
unobtainable.

The appellant has indicated that he has been receiving Social 
Security Administration benefits since 1998.  A review of the 
claims file reveals that these records are only partially 
included in the claims file.  However, there is no indication 
that the Social Security records contain anything other than 
ongoing treatment records, and would not therefore address 
the issue of aggravation during service.  In this regard, the 
Board notes that the file already contains ample evidence of 
the appellant's lower back condition from his time in active 
duty for training to the present.  As such, it does not 
appear that delaying the case for the purpose of obtaining 
these records will yield any relevant evidence not otherwise 
available.

As such, the Board thus finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  The case is ready for appellate 
review. 

This appeal arises out of the appellant's contention that 
service connection is warranted as his preexisting lower back 
condition was aggravated during active duty for training from 
May 31, 1959 to June 8, 1959.  He maintains that the bus ride 
to the Great Lakes Naval Training Center was slow and rough, 
and that it exacerbated his lower back condition.  Further, 
he asserted that when he arrived, his back was in such pain 
that he received whirlpool treatment and was given a medical 
examination.  The appellant has claimed that the treatment he 
received did not help his back, but caused more pain.  Upon 
examination, the appellant was found physically unqualified 
for active duty for training and was released to inactive 
duty.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  "Active service" includes any period of active duty 
for training during which the person concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, or any period during which the person met the 
requirements of having a service-connected disability.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A person who has 
served on active duty for training must establish a service-
connected disability in order to achieve veteran status and 
to be entitled to compensation.  See Paulson v. Brown, 7 Vet. 
App. 466 (1995).  The Board notes that with respect to active 
duty for training, "veteran status" must be achieved as found 
in 38 U.S.C.A. § 101(24), before the presumption of soundness 
is applicable.  See Paulson v. Brown, 7 Vet. App. at 470.

The appellant's service medical records indicate that he was 
examined in November 1958 and found fit to enter the U.S. 
Naval Reserve.  On May 25, 1959, the appellant received 
another medical examination in order to determine his fitness 
to begin 14 days of active duty for training.  At that time 
the appellant stated that he suffered from occasional back 
pains, though he was not suffering from any presently.  He 
was found fit for active duty for training which he began on 
May 31, 1959.  On June 1, 1959 the appellant reported to sick 
call complaining of a "sore back."  He stated that he had 
at least a six year history of low back pain, and had 
previously seen a chiropractor.  During his time at sick 
call, the appellant was treated with a heat lamp and a 
whirlpool.  On June 8, 1959, the appellant received a medical 
examination, and at that time claimed to have had back pain 
"as far back as I can remember."  Additionally, the 
appellant further complained that he had pain while standing 
and sitting.  The examiner determined that the appellant had 
an unstable back and stated that he was physically 
unqualified for active duty for training.

Private medical records dated from January 1997 to February 
2000 indicate that the appellant had complaints of chronic 
neck and back pain without a history of trauma.  In February 
1997 minimal degenerative changes of the lumbar and thoracic 
spines were noted.  In March 1997 the appellant was diagnosed 
with low back pain secondary to degenerative joint disease 
and arthritis.  There is no indication in the private medical 
records that the appellant ever suggested that his lower back 
pain was connected to his period of active duty for training.

In a September 2000 RO hearing, the appellant contended that 
his preexisting back problems were aggravated during his 
period of active duty for training.  The appellant asserted 
that prior to his active duty for training he went to a 
chiropractor "maybe once a month or so" for low back pain.  
He was unsure of the source of his back pain, but stated that 
he usually awoke in pain and thought it might be due to the 
previous days activities.  On his way to active duty for 
training, the appellant stated that he rode a bus with the 
rest of his company.  He recalled that the bus ride was slow, 
rough, and that it exacerbated his lower back pain.  Upon 
arrival, the appellant sought treatment at sick call, but 
contended that the treatment did not help, but actually made 
the pain worse.  Since his time in active duty for training, 
the appellant claims that his lower back pain is more 
frequent.  He also maintains that he has trouble walking long 
distances and sitting for prolonged periods of time. 

The appellant was afforded a VA spinal examination in May 
2001.  The examiner reviewed the claims file in conjunction 
with the examination.  Historically, the appellant recalled 
intermittent lower back problems following his time in active 
duty for training and often went to a chiropractor for 
assistance.  Following his period of active duty for training 
the appellant worked at a newspaper where he did not recall 
missing much work.  The appellant asserted that he had 
suffered from back pain for many years, and finally sought 
treatment in 1997.  Upon examination, the appellant 
complained of pain, weakness, stiffness, and lack of 
endurance.  He maintained that his back hurt chronically and 
constantly averaged 8/10 in severity.  The examiner noted 
that the appellant's lumbar spine was normal in appearance.  
The diagnosis was chronic low back pain with degenerative 
arthritis of the lumbar spine.  The examiner further 
indicated that there were no records substantiating any 
worsening of the appellant's baseline level of intermittent 
low back pain, and no references in the appellant's private 
medical records in which he indicated to a physician that his 
back pain was related to service.  Finally, the examiner 
concluded that the evidence that the appellant's low back 
condition was worsened as a result of the bus ride or the 
treatment received at active duty for training was weak, and 
that it was "unlikely" that the low back disorder was 
significantly aggravated by his active duty for training.

The Board notes that the appellant has not claimed that his 
spine disorder had its onset during his period of active duty 
for training and has testified that his back problems 
preexisted his period of active duty for training.  The 
appellant's service medical records reflect that on May 25, 
1959, just six days prior to his active duty for training, 
the appellant complained of occasional back pain.  He spent 
only one day on active duty for training before reporting to 
sick call for back pain.  Examination revealed that he had an 
unstable back and stated that he had suffered from back pain 
"as far back" as he could remember.  Given the medical 
findings and the appellant's own testimony, the record is 
clear in establishing that the appellant's spine disorder 
preexisted service.

While medical records indicate that the appellant currently 
suffers from a spine disorder, the medical evidence of record 
is insufficient to establish a basis of service connection 
for a spinal disorder due to aggravation.  There is no 
indication in the private medical records that the appellant 
ever discussed his service as the source of aggravating or 
chronically worsening his lower back condition.  More 
importantly, after having reviewed the claims file, and after 
giving the appellant a complete spinal examination, the May 
2001 VA examiner determined that the claim of aggravation due 
to a rough bus ride and painful whirlpool treatment was 
"weak."  The VA examiner specifically stated that it was 
"unlikely" that the low back disorder was significantly 
aggravated by the appellant's active duty for training.

In short, the evidence shows that the onset of the 
appellant's spine disorder was prior to his May 1959 period 
of active duty for training.  There is absolutely no evidence 
that the underlying condition worsened beyond normal 
progression of the disease process during the appellant's 
period of active duty for training.  As such, the 
preponderance of the evidence is against the appellant's 
claim and service connection is not warranted.  In making 
this determination, the Board has considered the provisions 
of 38 C.F.R. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the appellant's claim.

ORDER

Entitlement to service connection for a spine disorder is 
denied.  




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

